Exhibit 10.24

 
Alpha Natural Resources, Inc.
(formerly Foundation Coal Holdings, Inc.)
2004 Stock Incentive Plan


Restricted Stock Unit Award Agreement for employees


This Restricted Stock Unit Award Agreement is dated as of the issue date (the
"Issue Date") set forth on Exhibit A attached hereto (this "Agreement"), and is
between Alpha Natural Resources, Inc., a Delaware corporation (the "Company"),
and the individual named as Award Recipient on Exhibit A (the "Award
Recipient").


The 2004 Stock Incentive Plan (as amended and restated, the “Plan”) was
established to aid the Company and its Affiliates in recruiting and retaining
key employees, directors or consultants of outstanding ability and to motivate
such employees, directors or consultants to exert their best efforts on behalf
of the Company and its Affiliates by providing compensation and incentives
through the granting of Awards.  All capitalized terms not otherwise defined in
this Agreement have the same meaning given such capitalized terms in the Plan.


Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the delivery of this Agreement in the name and on behalf of
the Company, and has authorized the delivery of this Agreement.


Agreement


The parties agree as follows:


Section 1.  Issuance of Stock.


(a)           Subject and pursuant to all terms and conditions stated in this
Agreement and in the Plan, on the Issue Date, the Company hereby grants to Award
Recipient the number of restricted stock units (the "Units") for the Company’s
common stock, par value $0.01 per share (the "Common Stock"), set forth on
Exhibit A.  Except as otherwise provided herein, the shares of the Company's
Common Stock which vest each year under your Unit Award will be issued to you on
the vesting date or if the vesting date is not a business day, on the
immediately following business day (or as soon as reasonably practicable but in
no event later than the 15th day of the third month following such date),
subject to your satisfaction of all applicable income and employment withholding
taxes.  For purposes of this Agreement, the "Shares" of Common Stock to be
issued under this Award shall include all of the shares of Common Stock issued
to Award Recipient pursuant to this Agreement plus any Shares issued with
respect to such shares of Common Stock before the Shares are actually issued
under this Award, including, but not limited to, shares of the Company’s capital
stock issued by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the foregoing or any provision of this Agreement
or the Plan to the contrary, the delivery of any vested Shares shall be delayed
until six (6) months after Award Recipient's Separation from Service to the
extent required by Section 409A(a)(2)(B)(i) as provided under the terms of the
Plan.


Section 2.  Vesting; Restriction on Transfer and Forfeiture of Unvested Units.


(a)           None of the Units may be sold, transferred, pledged, hypothecated
or otherwise encumbered or disposed of until they have vested in accordance with
the terms of this Section 2 and Exhibit A.  Except as set forth in this Section
2, effective at the close of business on the date Award Recipient experiences a
Separation from Service or, if earlier, the date Award Recipient breaches the
confidentiality covenant as described in Section 9 hereof, any Units that are
not vested in accordance with this Section 2 shall be automatically forfeited to
the Company without any further obligation on the part of the Company.


(b)           Except as provided herein, the Units will vest according to the
vesting schedule set forth on Exhibit A.  Unless otherwise provided in a Company
plan applicable to Award Recipient or an agreement between the Award Recipient
and the Company, if any, if:  (i) a Change of Control (as defined below) occurs,
any unvested Units shall vest immediately prior to the consummation of the
Change of Control; (ii) Award Recipient experiences a Separation from Service as
a result of Award Recipient’s Permanent Disability (as defined below), death or
Normal Retirement (as defined below), any unvested Units shall become vested as
of such Separation from Service; (iii) Award Recipient experiences a Separation
from Service as a result of Early Retirement (as defined below), any unvested
Units will vest based on the ratio of the number of complete months the Award
Recipient is employed or serves with the Company during the vesting period to
the total number of months in the vesting period; (iv) Award Recipient
experiences an involuntary Separation from Service as a result of the
dissolution or liquidation of the Company or the Award Recipient's employer, any
unvested Units shall vest immediately prior to such dissolution or liquidation
event; or (v) Award Recipient experiences an involuntary Separation from Service
by the Company other than for Cause (as defined below), then the number of Units
that are vested at the close of business on the date Award Recipient experiences
an involuntary Separation from Service by the Company shall be calculated as if
Award Recipient had been continuously employed by the Company for an additional
three months.


(c)           For purposes of this Agreement, the following terms shall have the
following meanings:


(i) the term "Change of Control" shall mean (A) any merger, consolidation or
business combination in which the stockholders of the Company immediately prior
to the merger, consolidation or business combination do not own at least a
majority of the outstanding equity interests of the surviving parent entity,
(B) the sale of all or substantially all of the Company’s assets in a single
transaction or a series of related transactions, (C) the acquisition of
beneficial ownership or control of (including, without limitation, power to
vote) a majority of the outstanding Common Shares by any person or entity
(including a "group" as defined by or under Section 13(d)(3) of the Exchange
Act), or (D) a contested election of directors, as a result of which or in
connection with which the persons who were directors of the Company before such
election or their nominees cease to constitute a majority of the
Board.  Notwithstanding the foregoing or any provision of this Agreement or the
Plan to the contrary, it is intended that the foregoing definition of Change of
Control qualify as a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation, within the meaning of Treas. Reg. Section 1.409A-3(i)(5), and
shall be interpreted and construed to effectuate such intent;


 
 

--------------------------------------------------------------------------------

 
 
(ii) the term "Permanent Disability" shall mean the Award Recipient is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Award Recipient's employer;


(iii) the term "Normal Retirement" shall mean (i) the date Award Recipient
reaches the age of 62 with ten (10) Years of Service or (ii) the date Award
Recipient reaches the age of 65;


(iv) the term "Early Retirement" shall mean a combination of age and Years of
Service which equals 80 (for example, an Award Recipient who reaches the age of
50 with thirty (30) Years of Service;


(v) the term "Cause" shall mean "Employer Cause" as set forth in any employment
agreement between the Award Recipient and the Company or, in the absence of such
an agreement, "Cause" as defined by the Company’s plans applicable to the Award
Recipient or employment policies in effect at the time of the Award Recipient's
Separation from Service; and


(vi) the term "Separation from Service" shall mean the Award Recipient's death,
retirement or other termination of Employment or service with the employer
(including all persons treated as a single employer under Sections 414(b) and
414(c)).  For purposes hereof, the determination of controlled group members
shall be made pursuant to the provisions of Sections 414(b) and 414(c); provided
that the language "at least 50 percent" shall be used instead of "at least 80
percent" in each place that it appears in Section 1563(a)(1), (2) and (3) and
Treas. Reg. Section 1.414(c)-2; provided, further, where legitimate business
reasons exist (within the meaning of Treas. Reg. Section 1.409A-1(h)(3)), the
language "at least 20 percent" shall be used instead of "at least 80 percent" in
each place it appears.  Whether an Award Recipient has experienced a Separation
from Service will be determined based on all of the facts and circumstances  in
accordance with the guidance issued under Section 409A and, to the extent not
inconsistent therewith, the terms of the Plan.


 
 

--------------------------------------------------------------------------------

 
 
(vii) the term "Years of Service" shall mean "periods of vesting service" as
determined for purposes of the Retirement Plan for Salaried Employees of
Foundation Coal (including any successor plan thereto).


Section 3.    Dividend Equivalent Rights.


Should a regular cash dividend be declared on the Company’s Common Stock at a
time when unissued Shares of such Common Stock are subject to the Award, then
the number of Shares at that time subject to your Award will automatically be
increased by an amount determined in accordance with the following formula,
rounded down to the nearest whole share:


X = (A x B)/C, where


 
X
=
the additional number of Shares which will become subject to your Award by
reason of the cash dividend;



 
A
=
the number of unissued Shares subject to this Award as of the record date for
such dividend;



 
B
=
the per Share amount of the cash dividend; and



 
C
=
the closing selling price per Share of the Company’s Common Stock on the New
York Stock Exchange on the payment date of such dividend.



The additional Shares resulting from such calculation will be subject to the
same terms and conditions (including, without limitation, any applicable vesting
requirements and forfeiture provisions) as the unissued Shares of Common Stock
to which they relate under the Award.


Section 4.  Investment Representation.  Award Recipient hereby acknowledges that
the Units and Shares relating to the Units shall not be sold, transferred,
assigned, pledged or hypothecated in the absence of an effective registration
statement for the Shares under the Securities Act of 1933, as amended (the
"Securities Act"), and applicable state securities laws or an applicable
exemption from the registration requirements of the Securities Act and any
applicable state securities laws or as otherwise provided herein or in the
Plan.  Award Recipient also agrees that the Units and Shares which Award
Recipient acquires pursuant to this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws, whether federal or state.


Section 5.  Rights as an Award Recipient.  You will not have any stockholder
rights, including voting rights and actual dividend rights, with respect to the
shares subject to your Award until you become the record holder of those shares
following their actual issuance to you and your satisfaction of the applicable
withholding taxes.


 
 

--------------------------------------------------------------------------------

 
 
Section 6.  Taxes and Withholdings.   Award Recipient acknowledges that any
income for federal, state or local income tax purposes, including payroll taxes,
that the Award Recipient is required to recognize on account of the vesting of
the Units and/or issuance of the Shares to Award Recipient shall be subject to
withholding of tax by the Company.  In accordance with administrative procedures
established by the Company, Award Recipient may elect to satisfy Award
Recipient’s minimum statutory withholding tax obligations, if any, on account of
the vesting of the Units and/or issuance of Shares, in one or a combination of
the following methods:  in cash or by separate check made payable to the Company
and/or by authorizing the Company to withhold from the Shares to be issued to
the Award Recipient a sufficient number of whole Shares distributable in
connection with such Award equal to the applicable minimum statutory withholding
tax obligation.  Notwithstanding any provision herein to the contrary, in the
event an Award becomes subject to FICA taxes before the Shares under the Award
would otherwise be issued, the Company shall (and without providing the Award
Recipient with an election) issue to the Award Recipient a sufficient number of
whole Shares under such Award, that does not exceed the applicable minimum
statutory withholding tax obligation with respect to such FICA taxes and any
federal, state or local income taxes that may apply as a result of such
accelerated issuance of Shares and the Company shall withhold such Shares to
satisfy such FICA and any related income tax liability; provided, however, that
any such accelerated issuance of Shares shall be made only to the extent
permitted under Treasury Regulations section 1.409A-3(j)(4)(vi).  In the event
Award Recipient does not make such payments when requested or required, the
Company may refuse to issue or cause to be delivered any Shares under this
Agreement or any other incentive plan agreement entered into by Award Recipient
and the Company until such payment has been made or arrangements for such
payment satisfactory to the Company have been made.


Section 7.  No Right to Employment.   Neither the Plan nor this Agreement shall
be deemed to give Award Recipient any right to continue to be employed by the
Company or any Affiliate, nor shall the Plan or the Agreement be deemed to limit
in any way the Company’s or any Affiliate's right to terminate the Employment of
the Award Recipient at any time.


Section 8.  Further Assistance.  Award Recipient will provide assistance
reasonably requested by the Company and its Affiliates in connection with
actions taken by Award Recipient while employed by the Company and/or its
Affiliates, including but not limited to assistance in connection with any
lawsuits or other claims against the Company and/or its Affiliates arising from
events during the period in which Award Recipient was employed by the Company or
any Affiliate.


 
 

--------------------------------------------------------------------------------

 
 
Section 9.  Confidentiality.  Award Recipient acknowledges that the business of
the Company  and its Affiliates is highly competitive and that the Company’s and
its Affiliates' strategies, methods, books, records, and documents, technical
information concerning their products, equipment, services, and processes,
procurement procedures and pricing techniques, the names of and other
information (such as credit and financial data) concerning former, present or
prospective customers and business affiliates, all comprise confidential
business information and trade secrets which are valuable, special, and unique
assets which the Company and its Affiliates use in their business to obtain a
competitive advantage over competitors. Award Recipient further acknowledges
that protection of such confidential business information and trade secrets
against unauthorized disclosure and use is of critical importance to the Company
and its Affiliates in maintaining their competitive position.  Award Recipient
acknowledges that by reason of Award Recipient’s duties to and association with
the Company and its Affiliates, Award Recipient has had and will have access to
and has and will become informed of confidential business information which is a
competitive asset of the Company and its Affiliates. Award Recipient hereby
agrees that Award Recipient will not, at any time, make any unauthorized
disclosure of any confidential business information or trade secrets of the
Company and its Affiliates, or make any use thereof, except in the carrying out
of employment responsibilities.  Award Recipient shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft.  Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder).  The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Award Recipient’s legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Award Recipient shall, to the extent practicable and lawful in any
such events, give prior notice to the Company of Award Recipient’s intent to
disclose any such confidential business information in such context so as to
allow the Company and its Affiliates an opportunity (which Award Recipient will
not oppose) to obtain such protective orders or similar relief with respect
thereto as may be deemed appropriate. Any information not specifically related
to the Company and its Affiliates would not be considered confidential to the
Company and its Affiliates.  In addition to any other remedy available at law or
in equity, in the event of any breach by Award Recipient of the provisions of
this Section 9 which is not waived in writing by the Company, all vesting of the
Units shall cease effective upon the occurrence of the actions or inactions by
Award Recipient constituting a breach by Award Recipient of the provisions of
this Section 9.


Section 10.  Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company (including its
Affiliates) and Award Recipient and their respective heirs, representatives,
successors and permitted assigns.  This Agreement shall not confer any rights or
remedies upon any person other than the Company (including its Affiliates) and
the Award Recipient and their respective heirs, representatives, successors and
permitted assigns.  The parties agree that this Agreement shall survive the
issuance of the Shares.


Section 11.  Agreement to Abide by Plan; Conflict between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
the Plan is made a part hereof as though fully set forth in this
Agreement.  Award Recipient, by acceptance of this Award, (i) represents that he
or she is familiar with the terms and provisions of the Plan, and (ii) agrees to
abide by all of the terms and conditions of this Agreement, and the Plan.  Award
Recipient accepts as binding, conclusive and final all decisions or
interpretations of the Committee (or its designee) of the Plan upon any question
arising under the Plan, and this Agreement (including, without limitation, the
date of Award Recipient’s Separation from Service).  In the event of any
conflict between the Plan and this Agreement, the Plan shall control and this
Agreement shall be deemed to be modified accordingly, except to the extent that
the Plan gives the Committee express authority to vary the terms of the Plan by
means of this Agreement, in which case, this Agreement shall govern.


 
 

--------------------------------------------------------------------------------

 
 
Section 12.  Entire Agreement.  Except as otherwise provided herein, the Plan
and this Agreement constitute the entire agreement between the parties and
supersede any prior understandings, agreements, or representations by or between
the parties, written or oral, to the extent they relate in any way to the
subject matter of this Agreement.


Section 13.  Choice of Law.  To the extent not superseded by federal law, the
laws of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.


Section 14.  Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing.  Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient at, in the case of the
Company, the address set forth in Section 18 herein and, in the case of the
Award Recipient, the most recent address provided by the Award Recipient to the
Company. Either party to this Agreement may send any notice, request, demand,
claim, or other communication under this Agreement to the intended recipient at
such address using any other means (including personal delivery, expedited
courier, messenger service, telecopy, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Either party to this Agreement may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner set forth in this
Section.


Section 15.  Amendments.  This Agreement may be amended or modified at any time
by an instrument in writing signed by the parties hereto, or as otherwise
provided under the Plan.  Notwithstanding, the Company may, in its sole
discretion and subject to the terms of the Plan, modify or amend the terms of
this Agreement, impose conditions on the timing and effectiveness of the
issuance of the Shares, or take any other action it deems necessary or
advisable, to comply with Section 409A (or, if applicable, to cause this Award
to be excepted from Section 409A).


Section 16.  Section 409A.  This Award is intended to comply with Section 409A
(or an exception thereto) and the regulations promulgated thereunder and shall
be construed accordingly.  Notwithstanding, Award Recipient recognizes and
acknowledges that Section 409A may impose upon Award Recipient certain taxes or
interest charges for which Award Recipient is and shall remain solely
responsible.


Section 17.  Legends.  The Company may at any time place legends referencing the
provisions of this Agreement, and any applicable federal or state securities law
restrictions on all certificates, if any, representing the Shares relating to
this Award.


 
 

--------------------------------------------------------------------------------

 
 
Section 18.  Acknowledgments.
 
    (a)           By accepting the Units, the Award Recipient acknowledges
receipt of a copy of the Plan and the prospectus relating to the Units, and
agrees to be bound by the terms and conditions set forth in the Plan and this
Agreement, as in effect and/or amended from time to time.


(b)           The Plan and related documents, which may include but do not
necessarily include the Plan prospectus, this Agreement and financial reports of
the Company, may be delivered to you electronically.  Such means of delivery may
include but do not necessarily include the delivery of a link to a Company
intranet site or the internet site of a third party involved in administering
the Plan, the delivery of the documents via e-mail or CD-ROM or such other
delivery determined at the Committee’s or its designee's discretion.  Both
Internet Email and the World Wide Web are required in order to access documents
electronically.
 
(c)           Award Recipient acknowledges that, by receipt of this Award, Award
Recipient has read this Section 18 and consents to the electronic delivery of
the Plan and related documents, as described in this Section 18.  Award
Recipient acknowledges that Award Recipient may receive from the Company a paper
copy of any documents delivered electronically at no cost if Award Recipient
contacts the Senior Vice President of Human Resources of the Company by
telephone at (276) 619-4410 or by mail to One Alpha Place, P.O. Box 2345,
Abingdon, VA 24212.  Award Recipient further acknowledges that Award Recipient
will be provided with a paper copy of any documents delivered electronically if
electronic delivery fails.




 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of this
[Issue day] of [Issue Month], [Issue Year].
 




ALPHA NATURAL RESOURCES, INC.




By        ______________________________                                                        
Name:  William McClure
Title:    Senior Vice President Human Resources
 
Address:
 
Alpha Natural Resources, Inc.
 
One Alpha Place
 
P.O. Box 2345
 
Abingdon, VA 24212
 
Attn:  Senior Vice President Human Resources
 


 
AWARD RECIPIENT
 
_______________________                                                                
Name:  [Recipient Name]
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


Name of Award
Recipient:                                                                    [Recipient
Name]




Address of Award
Recipient:                                                                [Address]




Issue
Date:                                                                                           
   [Issue Date]




Number of Units Subject to
Award:                                                     [# of Units]
 
 
Vesting Period/Schedule:
The Award shall vest on the third anniversary of the Issue Date – [Issue Date]
unless otherwise provided in the Agreement.

 
 
 





